19-10384-shl       Doc 193       Filed 03/14/19      Entered 03/14/19 13:29:11              Main Document
                                                    Pg 1 of 2


SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Paul D. Leake
Jason N. Kestecher
Four Times Square
New York, New York 10036-6522
Telephone: (212) 735-3000
Fax: (212) 735-2000

– and –

James J. Mazza, Jr. (admitted pro hac vice)
Justin M. Winerman (admitted pro hac vice)
Ebba Gebisa (pro hac vice pending)
155 North Wacker Drive
Chicago, Illinois 60606-1720
Telephone: (312) 407-0700
Fax: (312) 407-0411

Counsel to Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                              Chapter 11

TRIDENT HOLDING COMPANY, LLC, et al.,                              Case No. 19-10384 (SHL)

                 Debtors.1                                         (Jointly Administered)



                 NOTICE OF RESCHEDULED OMNIBUS HEARING DATE AND TIME




1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
    numbers, are as follows: Trident Holding Company, LLC (6396); American Diagnostics Services, Inc. (2771);
    Community Mobile Diagnostics, LLC (9341); Community Mobile Ultrasound, LLC (3818); Diagnostic Labs
    Holdings, LLC (8024); FC Pioneer Holding Company, LLC (6683); JLMD Manager, LLC (8470); Kan-Di-Ki
    LLC (6100); Main Street Clinical Laboratory, Inc. (0907); MDX-MDL Holdings, LLC (2605); MetroStat
    Clinical Laboratory – Austin, Inc. (4366); MX Holdings, LLC (8869); MX USA, LLC (4885); New Trident
    Holdcorp, Inc. (4913); Rely Radiology Holdings, LLC (3284); Schryver Medical Sales and Marketing, LLC
    (9620); Symphony Diagnostic Services No. 1, LLC (8980); Trident Clinical Services Holdings, Inc. (6262);
    Trident Clinical Services Holdings, LLC (1255); TridentUSA Foot Care Services LLC (3787); TridentUSA
    Mobile Clinical Services, LLC (0334); TridentUSA Mobile Infusion Services, LLC (5173); U.S. Lab &
    Radiology, Inc. (4988). The address of the Debtors’ corporate headquarters is 930 Ridgebrook Road, 3rd Floor,
    Sparks, MD 21152.
19-10384-shl       Doc 193   Filed 03/14/19    Entered 03/14/19 13:29:11     Main Document
                                              Pg 2 of 2


                 PLEASE TAKE NOTICE that the omnibus hearing previously scheduled for

March 20, 2019 at 11:00 a.m. (Prevailing Eastern Time) in the above-captioned bankruptcy case

has been rescheduled at the request of the Court to March 21, 2019 at 2:30 p.m. (Prevailing

Eastern Time).

                 PLEASE TAKE FURTHER NOTICE that all matters previously scheduled for

hearing on March 20, 2019 at 11:00 a.m. (Prevailing Eastern Time) are now scheduled to be

heard on March 21, 2019 at 2:30 p.m. (Prevailing Eastern Time).

Dated: March 14, 2019
       New York, New York

                                    SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                    /s/ Jason N. Kestecher
                                    Paul D. Leake
                                    Jason N. Kestecher
                                    Four Times Square
                                    New York, New York 10036-6522
                                    Telephone: (212) 735-3000
                                    Fax: (212) 735-2000

                                    – and –


                                    James J. Mazza, Jr. (admitted pro hac vice)
                                    Justin M. Winerman (admitted pro hac vice)
                                    Ebba Gebisa (pro hac vice pending)
                                    155 North Wacker Drive
                                    Chicago, Illinois 60606-1720
                                    Telephone: (312) 407-0700
                                    Fax: (312) 407-0411

                                    Counsel to Debtors and Debtors-in-Possession




847382-WILSR01A - MSW
